OMB APPROVAL OMB Number:3235-0582 Expires:March 31, 2018 Estimated average burden hours per response7.2 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM N-PX ANNUAL REPORT OF PROXY VOTING RECORD OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number811-21689 The Piedmont Investment Trust (Exact name of registrant as specified in charter) 120 Club Oaks Court, Suite 200,Winston Salem, North Carolina (Address of principal executive offices) (Zip code) Frank L. Newbauer, Esq. Ultimus Fund Solutions, LLC225 Pictoria Drive, Suite 450Cincinnati, OH 45246 (Name and address of agent for service) Registrant's telephone number, including area code:(513) 587-3400 Date of fiscal year end:March 31 Date of reporting period:July 1, 2014 - June 30, 2015 Form N-PX is to be used by a registered management investment company, other than a small business investment company registered on Form N-5 (ss.ss. 239.24 and 274.5 of this chapter), to file reports with the Commission, not later than August 31 of each year, containing the registrant's proxy voting record for the most recent twelve-month period ended June 30, pursuant to section 30 of the Investment Company Act of 1940 and rule 30b1-4 thereunder (17 CFR 270.30b1-4). The Commission may use the information provided on Form N-PX in its regulatory, disclosure review, inspection, and policymaking roles. A registrant is required to disclose the information specified by Form N-PX, and the Commission will make this information public. A registrant is not required to respond to the collection of information contained in Form N-PX unless the Form displays a currently valid Office of Management and Budget ("OMB") control number. Please direct comments concerning the accuracy of the information collection burden estimate and any suggestions for reducing the burden to the Secretary, Securities and Exchange Commission, 450 Fifth Street, NW, Washington, DC 20549-0609. The OMB has reviewed this collection of information under the clearance requirements of 44 U.S.C. ss. 3507. ITEM 1. PROXY VOTING RECORD. Disclose the following information for each matter relating to a portfolio security considered at any shareholder meeting held during the period covered by the report and with respect to which the registrant was entitled to vote: (a) The name of the issuer of the portfolio security; (b) The exchange ticker symbol of the portfolio security; (c) The Council on Uniform Securities Identification Procedures ("CUSIP") number for the portfolio security; (d) The shareholder meeting date; (e) A brief identification of the matter voted on; (f) Whether the matter was proposed by the issuer or by a security holder; (g) Whether the registrant cast its vote on the matter; (h) How the registrant cast its vote (e.g., for or against proposal, or abstain; for or withhold regarding election of directors); and (i) Whether the registrant cast its vote for or against management. SIGNATURES [See General Instruction F] Pursuant to the requirements of the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. (Registrant)The Piedmont Investment Trust By (Signature and Title)* /s/ David B. Gilbert David B. Gilbert, President Date August 5, 2015 * Print the name and title of each signing officer under his or her signature. EXHIBIT A Piedmont Select Equity Fund For Shareholder Meetings held from July 1, 2014 through June 30, 2015 INVESTMENT COMPANY REPORT Investment Company Report-(PSVFX 7/1/2014 thru 6/30/2015) SERVICENOW, INC. Security 81762P102 Meeting Type Annual Ticker Symbol NOW Meeting Date 08-Jul-2014 ISIN US81762P1021 Agenda 934028540 - Management Item Proposal Proposed by Vote For/Against Management 1. DIRECTOR Management 1 SUSAN L. BOSTROM For For 2 CHARLES H. GIANCARLO For For 3 ANITA M. SANDS For For 4 WILLIAM L. STRAUSS For For 2. ADVISORY VOTE ON THE FREQUENCY OF FUTURE ADVISORY VOTES ON EXECUTIVE COMPENSATION. Management 1 Year For 3. RATIFICATION OF PRICEWATERHOUSECOOPERS LLP AS THE INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE FISCAL YEAR ENDING 2014. Management For For THE J. M. SMUCKER COMPANY Security Meeting Type Annual Ticker Symbol SJM Meeting Date 13-Aug-2014 ISIN US8326964058 Agenda 934053151 - Management Item Proposal Proposed by Vote For/Against Management 1A. ELECTION OF DIRECTOR: VINCENT C. BYRD Management For For 1B. ELECTION OF DIRECTOR: ELIZABETH VALK LONG Management For For 1C. ELECTION OF DIRECTOR: SANDRA PIANALTO Management For For 1D. ELECTION OF DIRECTOR: MARK T. SMUCKER Management For For 2. RATIFICATION OF APPOINTMENT OF ERNST & YOUNG LLP AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE 2 Management For For 3. ADVISORY APPROVAL OF THE COMPANY'S EXECUTIVE COMPENSATION. Management For For 4. ADOPTION OF AN AMENDMENT TO THE COMPANY'S AMENDED REGULATIONS TO SET FORTH A GENERAL VOTING STANDARD FOR ACTION BY SHAREHOLDERS. Management For For MICROCHIP TECHNOLOGY INCORPORATED Security Meeting Type Annual Ticker Symbol MCHP Meeting Date 25-Aug-2014 ISIN US5950171042 Agenda 934058959 - Management Item Proposal Proposed by Vote For/Against Management 1. DIRECTOR Management 1 STEVE SANGHI For For 2 MATTHEW W. CHAPMAN For For 3 L.B. DAY For For 4 ESTHER L. JOHNSON For For 5 WADE F. MEYERCORD For For 2. PROPOSAL TO RATIFY THE APPOINTMENT OF ERNST & YOUNG LLP AS THE INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM OF MICROCHIP FOR THE FISCAL YEAR ENDING MARCH 31, 2015. Management For For 3. TO AMEND MICROCHIP'S 2, 2024. Management For For 4. TO AMEND MICROCHIP'S 1, 2024. Management For For 5. PROPOSAL TO APPROVE, ON AN ADVISORY (NON-BINDING) BASIS, THE COMPENSATION OF OUR NAMED EXECUTIVES. Management For For NIKE, INC. Security Meeting Type Annual Ticker Symbol NKE Meeting Date 18-Sep-2014 ISIN US6541061031 Agenda 934062819 - Management Item Proposal Proposed by Vote For/Against Management 1. DIRECTOR Management 1 ALAN B. GRAF, JR. For For 2 JOHN C. LECHLEITER For For 3 MICHELLE A. PELUSO For For 4 PHYLLIS M. WISE For For 2. TO HOLD AN ADVISORY VOTE TO APPROVE EXECUTIVE COMPENSATION. Management For For 3. TO RATIFY THE APPOINTMENT OF PRICEWATERHOUSECOOPERS LLP AS INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM. Management For For DIRECTV Security 25490A309 Meeting Type Special Ticker Symbol DTV Meeting Date 25-Sep-2014 ISIN US25490A3095 Agenda 934069192 - Management Item Proposal Proposed by Vote For/Against Management 1. ADOPT THE AGREEMENT AND PLAN OF MERGER, DATED AS OF MAY 18, 2014, AS IT MAY BE AMENDED FROM TIME TO TIME, BY AND AMONG DIRECTV, A DELAWARE CORPORATION, AT&T INC., A DELAWARE CORPORATION, AND STEAM MERGER SUB LLC, A DELAWARE LIMITED LIABILITY COMPANY AND A WHOLLY OWNED SUBSIDIARY OF AT&T INC. (THE "MERGER AGREEMENT"). Management For For 2. APPROVE, BY NON-BINDING, ADVISORY VOTE, CERTAIN COMPENSATION ARRANGEMENTS FOR DIRECTV'S NAMED EXECUTIVE OFFICERS IN CONNECTION WITH THE MERGER CONTEMPLATED BY THE MERGER AGREEMENT. Management For For 3. APPROVE ADJOURNMENTS OF THE SPECIAL MEETING, IF NECESSARY OR APPROPRIATE, TO SOLICIT ADDITIONAL PROXIES IF THERE ARE INSUFFICIENT VOTES AT THE TIME OF THE SPECIAL MEETING TO ADOPT THE MERGER AGREEMENT. Management For For COPART, INC. Security Meeting Type Annual Ticker Symbol CPRT Meeting Date 03-Dec-2014 ISIN US2172041061 Agenda 934089702 - Management Item Proposal Proposed by Vote For/Against Management 1 DIRECTOR Management 1 WILLIS J. JOHNSON For For 2 A. JAYSON ADAIR For For 3 MATT BLUNT For For 4 STEVEN D. COHAN For For 5 DANIEL J. ENGLANDER For For 6 JAMES E. MEEKS For For 7 VINCENT W. MITZ For For 8 THOMAS N. TRYFOROS For For 2. TO APPROVE THE COPART, INC. 2 Management For For 3. ADVISORY (NON-BINDING) VOTE TO APPROVE EXECUTIVE COMPENSATION FOR THE YEAR ENDED JULY 31, 2014 (SAY ON PAY VOTE). Management For For 4. TO RATIFY THE APPOINTMENT OF ERNST & YOUNG LLP AS OUR INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE FISCAL YEAR ENDING JULY 31, 2015. Management For For SIGMA-ALDRICH CORPORATION Security Meeting Type Special Ticker Symbol SIAL Meeting Date 05-Dec-2014 ISIN US8265521018 Agenda 934095096 - Management Item Proposal Proposed by Vote For/Against Management 1. THE PROPOSAL TO ADOPT THE AGREEMENT AND PLAN OF MERGER, DATED AS OF SEPTEMBER 22, 2(THE "MERGER AGREEMENT"), BY AND AMONG SIGMA-ALDRICH CORPORATION, A DELAWARE CORPORATION ("SIGMA- ALDRICH"), MERCK KGAA, DARMSTADT, GERMANY, A GERMAN CORPORATION WITH GENERAL PARTNERS ("PARENT"), AND MARIO II FINANCE CORP., A DELAWARE CORPORATION AND AN INDIRECT WHOLLY- OWNED SUBSIDIARY OF PARENT. Management For For 2. THE PROPOSAL TO APPROVE, BY A NON- BINDING ADVISORY VOTE, THE COMPENSATION THAT MAY BE PAID OR BECOME PAYABLE TO SIGMA-ALDRICH'S NAMED EXECUTIVE OFFICERS THAT IS BASED ON OR OTHERWISE RELATES TO THE MERGER CONTEMPLATED BY THE MERGER AGREEMENT. Management For For 3. THE PROPOSAL TO ADJOURN THE SPECIAL MEETING TO A LATER DATE OR TIME IF NECESSARY OR APPROPRIATE, INCLUDING TO SOLICIT ADDITIONAL PROXIES IN FAVOR OF THE PROPOSAL TO ADOPT THE MERGER AGREEMENT IF THERE ARE INSUFFICIENT VOTES AT THE TIME OF THE SPECIAL MEETING TO ADOPT THE MERGER AGREEMENT. Management For For MSC INDUSTRIAL DIRECT CO., INC. Security Meeting Type Annual Ticker Symbol MSM Meeting Date 15-Jan-2015 ISIN US5535301064 Agenda 934108057 - Management Item Proposal Proposed by Vote For/Against Management 1 DIRECTOR Management 1 MITCHELL JACOBSON For For 2 DAVID SANDLER For For 3 ERIK GERSHWIND For For 4 JONATHAN BYRNES For For 5 ROGER FRADIN For For 6 LOUISE GOESER For For 7 DENIS KELLY For For 8 PHILIP PELLER For For 2 TO RATIFY THE APPOINTMENT OF ERNST & YOUNG LLP AS OUR INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR FISCAL YEAR 2015. Management For For 3 TO APPROVE, ON AN ADVISORY BASIS, THE COMPENSATION OF OUR NAMED EXECUTIVE OFFICERS. Management For For 4 TO APPROVE THE MSC INDUSTRIAL DIRECT CO., INC. 2 Management For For 5 TO APPROVE THE AMENDMENT AND RESTATEMENT OF THE MSC INDUSTRIAL CO., INC. ASSOCIATE STOCK PURCHASE PLAN. Management For For VISA INC. Security 92826C839 Meeting Type Annual Ticker Symbol V Meeting Date 28-Jan-2015 ISIN US92826C8394 Agenda 934110785 - Management Item Proposal Proposed by Vote For/Against Management 1A. ELECTION OF DIRECTOR: MARY B. CRANSTON Management For For 1B. ELECTION OF DIRECTOR: FRANCISCO JAVIER FERNANDEZ-CARBAJAL Management For For 1C. ELECTION OF DIRECTOR: ALFRED F. KELLY, JR. Management For For 1D. ELECTION OF DIRECTOR: ROBERT W. MATSCHULLAT Management For For 1E. ELECTION OF DIRECTOR: CATHY E. MINEHAN Management For For 1F. ELECTION OF DIRECTOR: SUZANNE NORA JOHNSON Management For For 1G. ELECTION OF DIRECTOR: DAVID J. PANG Management For For 1H. ELECTION OF DIRECTOR: CHARLES W. SCHARF Management For For 1I. ELECTION OF DIRECTOR: WILLIAM S. SHANAHAN Management For For 1J. ELECTION OF DIRECTOR: JOHN A.C. SWAINSON Management For For 1K. ELECTION OF DIRECTOR: MAYNARD G. WEBB, JR. Management For For 2. APPROVAL OF AMENDMENTS TO THE FIFTH AMENDED AND RESTATED CERTIFICATE OF INCORPORATION TO FACILITATE STOCK SPLITS. Management For For 3. APPROVAL, ON AN ADVISORY BASIS, OF THE COMPENSATION PAID TO THE COMPANY'S NAMED EXECUTIVE OFFICERS. Management For For 4. APPROVAL OF THE VISA INC. EMPLOYEE STOCK PURCHASE PLAN. Management For For 5A. APPROVAL OF AMENDMENTS TO THE FIFTH AMENDED AND RESTATED CERTIFICATE OF INCORPORATION AND THE AMENDED AND RESTATED BY-LAWS TO REMOVE ALL SUPERMAJORITY VOTE REQUIREMENTS AND REPLACE THEM WITH MAJORITY VOTE REQUIREMENTS FOR THE ACTION: EXITING OUR CORE PAYMENT BUSINESS Management For For 5B. APPROVAL OF AMENDMENTS TO THE FIFTH AMENDED AND RESTATED CERTIFICATE OF INCORPORATION AND THE AMENDED AND RESTATED BY-LAWS TO REMOVE ALL SUPERMAJORITY VOTE REQUIREMENTS AND REPLACE THEM WITH MAJORITY VOTE REQUIREMENTS FOR THE ACTION: FUTURE AMENDMENTS TO SECTIONS OF THE CERTIFICATE OF INCORPORATION Management For For 5C. APPROVAL OF AMENDMENTS TO THE FIFTH AMENDED AND RESTATED CERTIFICATE OF INCORPORATION AND THE AMENDED AND RESTATED BY-LAWS TO REMOVE ALL SUPERMAJORITY VOTE REQUIREMENTS AND REPLACE THEM WITH MAJORITY VOTE REQUIREMENTS FOR THE ACTION: APPROVAL OF EXCEPTIONS TO TRANSFER RESTRICTIONS Management For For 5D. APPROVAL OF AMENDMENTS TO THE FIFTH AMENDED AND RESTATED CERTIFICATE OF INCORPORATION AND THE AMENDED AND RESTATED BY-LAWS TO REMOVE ALL SUPERMAJORITY VOTE REQUIREMENTS AND REPLACE THEM WITH MAJORITY VOTE REQUIREMENTS FOR THE ACTION: REMOVAL OF DIRECTORS FROM OFFICE Management For For 5E. APPROVAL OF AMENDMENTS TO THE FIFTH AMENDED AND RESTATED CERTIFICATE OF INCORPORATION AND THE AMENDED AND RESTATED BY-LAWS TO REMOVE ALL SUPERMAJORITY VOTE REQUIREMENTS AND REPLACE THEM WITH MAJORITY VOTE REQUIREMENTS FOR THE ACTION: FUTURE AMENDMENTS TO THE ADVANCE NOTICE PROVISIONS IN THE BY-LAWS Management For For 6. RATIFICATION OF THE APPOINTMENT OF KPMG LLP AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR FISCAL YEAR 2015 Management For For MONSANTO COMPANY Security 61166W101 Meeting Type Annual Ticker Symbol MON Meeting Date 30-Jan-2015 ISIN US61166W1018 Agenda 934110064 - Management Item Proposal Proposed by Vote For/Against Management 1A. ELECTION OF DIRECTOR: GREGORY H. BOYCE Management For For 1B. ELECTION OF DIRECTOR: JANICE L. FIELDS Management For For 1C. ELECTION OF DIRECTOR: HUGH GRANT Management For For 1D. ELECTION OF DIRECTOR: LAURA K. IPSEN Management For For 1E. ELECTION OF DIRECTOR: MARCOS M. LUTZ Management For For 1F. ELECTION OF DIRECTOR: C. STEVEN MCMILLAN Management For For 1G. ELECTION OF DIRECTOR: WILLIAM U. PARFET Management For For 1H. ELECTION OF DIRECTOR: GEORGE H. POSTE, PH.D., D.V.M. Management For For 1I. ELECTION OF DIRECTOR: ROBERT J. STEVENS Management For For 2. RATIFY THE APPOINTMENT OF DELOITTE & TOUCHE LLP AS OUR INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR FISCAL 2015. Management For For 3. ADVISORY (NON-BINDING) VOTE TO APPROVE EXECUTIVE COMPENSATION. Management For For 4. SHAREOWNER PROPOSAL: LOBBYING REPORT. Shareholder Against For 5. SHAREOWNER PROPOSAL: SHAREOWNER PROXY ACCESS. Shareholder Against For 6. SHAREOWNER PROPOSAL: INDEPENDENT BOARD CHAIRMAN. Shareholder Against For ACTAVIS PLC Security G0083B108 Meeting Type Special Ticker Symbol ACT Meeting Date 10-Mar-2015 ISIN IE00BD1NQJ95 Agenda 934122499 - Management Item Proposal Proposed by Vote For/Against Management 1. APPROVING THE ISSUANCE OF ORDINARY SHARES PURSUANT TO THE AGREEMENT AND PLAN OF MERGER, DATED NOVEMBER 16, 2014, AMONG ACTAVIS PLC ("ACTAVIS"), AVOCADO ACQUISITION INC. AND ALLERGAN, INC. (THE "ACTAVIS SHARE ISSUANCE PROPOSAL"). Management For For 2. APPROVING ANY MOTION TO ADJOURN THE ACTAVIS EXTRAORDINARY GENERAL MEETING (THE "ACTAVIS EGM"), OR ANY ADJOURNMENTS THEREOF, TO ANOTHER TIME OR PLACE IF NECESSARY OR APPROPRIATE TO, AMONG OTHER THINGS, SOLICIT ADDITIONAL PROXIES IF THERE ARE INSUFFICIENT VOTES AT THE TIME OF THE ACTAVIS EGM TO APPROVE THE ACTAVIS SHARE ISSUANCE PROPOSAL. Management For For SCHLUMBERGER LIMITED (SCHLUMBERGER N.V.) Security Meeting Type Annual Ticker Symbol SLB Meeting Date 08-Apr-2015 ISIN AN8068571086 Agenda 934127348 - Management Item Proposal Proposed by Vote For/Against Management 1A. ELECTION OF DIRECTOR: PETER L.S. CURRIE Management For For 1B. ELECTION OF DIRECTOR: K. VAMAN KAMATH Management For For 1C. ELECTION OF DIRECTOR: V. MAUREEN KEMPSTON DARKES Management For For 1D. ELECTION OF DIRECTOR: PAAL KIBSGAARD Management For For 1E. ELECTION OF DIRECTOR: NIKOLAY KUDRYAVTSEV Management For For 1F. ELECTION OF DIRECTOR: MICHAEL E. MARKS Management For For 1G. ELECTION OF DIRECTOR: INDRA K. NOOYI Management For For 1H. ELECTION OF DIRECTOR: LUBNA S. OLAYAN Management For For 1I. ELECTION OF DIRECTOR: LEO RAFAEL REIF Management For For 1J. ELECTION OF DIRECTOR: TORE I. SANDVOLD Management For For 1K. ELECTION OF DIRECTOR: HENRI SEYDOUX Management For For 2. TO APPROVE, ON AN ADVISORY BASIS, THE COMPANY'S EXECUTIVE COMPENSATION. Management For For 3. TO APPROVE THE COMPANY'S 2'S 2 Management For For 4. TO APPROVE THE APPOINTMENT OF PRICEWATERHOUSECOOPERS LLP AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR 2015. Management For For U.S. BANCORP Security Meeting Type Annual Ticker Symbol USB Meeting Date 21-Apr-2015 ISIN US9029733048 Agenda 934134026 - Management Item Proposal Proposed by Vote For/Against Management 1A. ELECTION OF DIRECTOR: DOUGLAS M. BAKER, JR. Management For For 1B. ELECTION OF DIRECTOR: ARTHUR D. COLLINS, JR. Management For For 1C. ELECTION OF DIRECTOR: RICHARD K. DAVIS Management For For 1D. ELECTION OF DIRECTOR: KIMBERLY J. HARRIS Management For For 1E. ELECTION OF DIRECTOR: ROLAND A. HERNANDEZ Management For For 1F. ELECTION OF DIRECTOR: DOREEN WOO HO Management For For 1G. ELECTION OF DIRECTOR: JOEL W. JOHNSON Management For For 1H. ELECTION OF DIRECTOR: OLIVIA F. KIRTLEY Management For For 1I. ELECTION OF DIRECTOR: JERRY W. LEVIN Management For For 1J. ELECTION OF DIRECTOR: DAVID B. O'MALEY Management For For 1K. ELECTION OF DIRECTOR: O'DELL M. OWENS, M.D., M.P.H. Management For For 1L. ELECTION OF DIRECTOR: CRAIG D. SCHNUCK Management For For 1M. ELECTION OF DIRECTOR: PATRICK T. STOKES Management For For 1N. ELECTION OF DIRECTOR: SCOTT W. WINE Management For For 2. APPROVAL OF THE U.S. BANCORP 2 Management For For 3. RATIFICATION OF SELECTION OF ERNST & YOUNG LLP AS OUR INDEPENDENT AUDITOR FOR THE 2 Management For For 4. ADVISORY VOTE TO APPROVE THE COMPENSATION OF OUR EXECUTIVES DISCLOSED IN THE PROXY STATEMENT. Management For For 5. SHAREHOLDER PROPOSAL: ADOPTION OF A POLICY REQUIRING THAT THE CHAIRMAN OF THE BOARD BE AN INDEPENDENT DIRECTOR. Shareholder Against For PAPA JOHN'S INTERNATIONAL, INC. Security Meeting Type Annual Ticker Symbol PZZA Meeting Date 29-Apr-2015 ISIN US6988131024 Agenda 934155448 - Management Item Proposal Proposed by Vote For/Against Management 1A. ELECTION OF DIRECTOR: OLIVIA F. KIRTLEY Management For For 1B. ELECTION OF DIRECTOR: LAURETTE T. KOELLNER Management For For 1C. ELECTION OF DIRECTOR: W. KENT TAYLOR Management For For 2. RATIFICATION OF THE SELECTION OF INDEPENDENT AUDITORS: TO RATIFY THE SELECTION OF ERNST & YOUNG LLP AS THE COMPANY'S INDEPENDENT AUDITORS FOR THE 2 Management For For 3. ADVISORY APPROVAL OF THE COMPANY'S EXECUTIVE COMPENSATION. Management For For LKQ CORPORATION Security Meeting Type Annual Ticker Symbol LKQ Meeting Date 04-May-2015 ISIN US5018892084 Agenda 934147085 - Management Item Proposal Proposed by Vote For/Against Management 1A. ELECTION OF DIRECTOR: SUKHPAL SINGH AHLUWALIA Management For For 1B. ELECTION OF DIRECTOR: A. CLINTON ALLEN Management For For 1C. ELECTION OF DIRECTOR: RONALD G. FOSTER Management For For 1D. ELECTION OF DIRECTOR: JOSEPH M. HOLSTEN Management For For 1E. ELECTION OF DIRECTOR: BLYTHE J. MCGARVIE Management For For 1F. ELECTION OF DIRECTOR: PAUL M. MEISTER Management For For 1G. ELECTION OF DIRECTOR: JOHN F. O'BRIEN Management For For 1H. ELECTION OF DIRECTOR: GUHAN SUBRAMANIAN Management For For 1I. ELECTION OF DIRECTOR: ROBERT L. WAGMAN Management For For 1J. ELECTION OF DIRECTOR: WILLIAM M. WEBSTER, IV Management For For 2. RATIFICATION OF THE APPOINTMENT OF DELOITTE & TOUCHE LLP AS OUR INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR OUR FISCAL YEAR ENDING DECEMBER 31, 2015. Management For For 3. APPROVAL, ON AN ADVISORY BASIS, OF THE COMPENSATION OF OUR NAMED EXECUTIVE OFFICERS. Management For For SIGMA-ALDRICH CORPORATION Security Meeting Type Annual Ticker Symbol SIAL Meeting Date 05-May-2015 ISIN US8265521018 Agenda 934138909 - Management Item Proposal Proposed by Vote For/Against Management 1A. ELECTION OF DIRECTOR: REBECCA M. BERGMAN Management For For 1B. ELECTION OF DIRECTOR: GEORGE M. CHURCH Management For For 1C. ELECTION OF DIRECTOR: MICHAEL L. MARBERRY Management For For 1D. ELECTION OF DIRECTOR: W. LEE MCCOLLUM Management For For 1E. ELECTION OF DIRECTOR: AVI M. NASH Management For For 1F. ELECTION OF DIRECTOR: STEVEN M. PAUL Management For For 1G. ELECTION OF DIRECTOR: J. PEDRO REINHARD Management For For 1H. ELECTION OF DIRECTOR: RAKESH SACHDEV Management For For 1I. ELECTION OF DIRECTOR: D. DEAN SPATZ Management For For 1J. ELECTION OF DIRECTOR: BARRETT A. TOAN Management For For 2. RATIFICATION OF THE APPOINTMENT OF KPMG LLP AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR 2015 Management For For 3. ADVISORY VOTE TO APPROVE NAMED EXECUTIVE OFFICER COMPENSATION Management For For TRACTOR SUPPLY COMPANY Security Meeting Type Annual Ticker Symbol TSCO Meeting Date 05-May-2015 ISIN US8923561067 Agenda 934142770 - Management Item Proposal Proposed by Vote For/Against Management 1 DIRECTOR Management 1 CYNTHIA T. JAMISON For For 2 JOHNSTON C. ADAMS For For 3 PETER D. BEWLEY For For 4 RICHARD W. FROST For For 5 KEITH R. HALBERT For For 6 GEORGE MACKENZIE For For 7 EDNA K. MORRIS For For 8 GREGORY A. SANDFORT For For 9 MARK J. WEIKEL For For 2. TO RATIFY THE REAPPOINTMENT OF ERNST & YOUNG LLP AS OUR INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE FISCAL YEAR ENDING DECEMBER 26, 2015. Management For For 3. AN ADVISORY VOTE TO APPROVE EXECUTIVE COMPENSATION Management For For CHICAGO BRIDGE & IRON COMPANY N.V. Security Meeting Type Annual Ticker Symbol CBI Meeting Date 06-May-2015 ISIN US1672501095 Agenda 934153444 - Management Item Proposal Proposed by Vote For/Against Management 1A. ELECTION OF DIRECTOR: PHILIP K. ASHERMAN. (PLEASE NOTE THAT AN "ABSTAIN" VOTE WILL COUNT AS A FOR VOTE FOR THE ALTERNATE NOMINEE LUCIANO REYES) Management For For 1B. ELECTION OF DIRECTOR: L. RICHARD FLURY. (PLEASE NOTE THAT AN "ABSTAIN" VOTE WILL COUNT AS A FOR VOTE FOR THE ALTERNATE NOMINEE WESTLEY S. STOCKTON) Management For For 1C. ELECTION OF DIRECTOR: W. CRAIG KISSEL. (PLEASE NOTE THAT AN "ABSTAIN" VOTE WILL COUNT AS A FOR VOTE FOR THE ALTERNATE NOMINEE STEPHEN H. DIMLICH, JR.) Management For For 2. TO APPROVE, BY NON-BINDING VOTE, THE COMPENSATION OF THE COMPANY'S NAMED EXECUTIVE OFFICERS Management For For 3. TO AUTHORIZE THE PREPARATION OF OUR DUTCH STATUTORY ANNUAL ACCOUNTS AND THE ANNUAL REPORT OF OUR MANAGEMENT BOARD IN THE ENGLISH LANGUAGE, TO DISCUSS OUR ANNUAL REPORT OF THE MANAGEMENT BOARD FOR THE YEAR ENDED DECEMBER 31, 2, 2014 Management For For 4. TO APPROVE THE FINAL DIVIDEND FOR THE YEAR ENDED DECEMBER 31, 2014, IN AN AMOUNT OF $.28 PER SHARE, WHICH HAS PREVIOUSLY BEEN PAID OUT TO SHAREHOLDERS IN THE FORM OF INTERIM DIVIDENDS Management For For 5. TO DISCHARGE THE SOLE MEMBER OF OUR MANAGEMENT BOARD FROM LIABILITY IN RESPECT OF THE EXERCISE OF ITS DUTIES DURING THE YEAR ENDED DECEMBER 31, 2014 Management For For 6. TO DISCHARGE THE MEMBERS OF OUR SUPERVISORY BOARD FROM LIABILITY IN RESPECT OF THE EXERCISE OF THEIR DUTIES DURING THE YEAR ENDED DECEMBER 31, 2014 Management For For 7. TO APPOINT ERNST & YOUNG LLP AS OUR INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM, WHO WILL AUDIT OUR ACCOUNTS FOR THE YEAR ENDING DECEMBER 31, 2015 Management For For 8. TO APPROVE THE EXTENSION OF THE AUTHORITY OF OUR MANAGEMENT BOARD, ACTING WITH THE APPROVAL OF OUR SUPERVISORY BOARD, TO REPURCHASE UP TO 10% OF OUR ISSUED SHARE CAPITAL UNTIL NOVEMBER 6, 2, THROUGH PRIVATELY NEGOTIATED TRANSACTIONS OR IN ONE OR MORE SELF TENDER OFFERS FOR A PRICE PER SHARE NOT LESS THAN THE NOMINAL VALUE OF A SHARE AND NOT HIGHER THAN 110% OF THE MOST RECENT AVAILABLE (AS OF THE TIME OF REPURCHASE) PRICE OF A SHARE ON ANY SECURITIES EXCHANGE WHERE OUR SHARES ARE TRADED Management For For 9. TO APPROVE THE EXTENSION OF THE AUTHORITY OF OUR SUPERVISORY BOARD TO ISSUE SHARES AND/OR GRANT RIGHTS TO ACQUIRE OUR SHARES (INCLUDING OPTIONS TO SUBSCRIBE FOR SHARES), NEVER TO EXCEED THE NUMBER OF AUTHORIZED BUT UNISSUED SHARES, AND TO LIMIT OR EXCLUDE THE PREEMPTIVE RIGHTS OF SHAREHOLDERS WITH RESPECT TO THE ISSUANCE OF SHARES AND/OR THE GRANT OF THE RIGHT TO ACQUIRE SHARES, UNTIL MAY 6, 2020 Management For For TO APPROVE THE AMENDED AND RESTATED CHICAGO BRIDGE & IRON COMPANY INCENTIVE COMPENSATION PROGRAM Management For For EXPRESS SCRIPTS HOLDING COMPANY Security 30219G108 Meeting Type Annual Ticker Symbol ESRX Meeting Date 06-May-2015 ISIN US30219G1085 Agenda 934145156 - Management Item Proposal Proposed by Vote For/Against Management 1A. ELECTION OF DIRECTOR: GARY G. BENANAV Management For For 1B. ELECTION OF DIRECTOR: MAURA C. BREEN Management For For 1C. ELECTION OF DIRECTOR: WILLIAM J. DELANEY Management For For 1D. ELECTION OF DIRECTOR: ELDER GRANGER, MD, MG, USA (RETIRED) Management For For 1E. ELECTION OF DIRECTOR: NICHOLAS J. LAHOWCHIC Management For For 1F. ELECTION OF DIRECTOR: THOMAS P. MAC MAHON Management For For 1G. ELECTION OF DIRECTOR: FRANK MERGENTHALER Management For For 1H. ELECTION OF DIRECTOR: WOODROW A. MYERS, JR., MD Management For For 1I. ELECTION OF DIRECTOR: RODERICK A. PALMORE Management For For 1J. ELECTION OF DIRECTOR: GEORGE PAZ Management For For 1K. ELECTION OF DIRECTOR: WILLIAM L. ROPER, MD, MPH Management For For 1L. ELECTION OF DIRECTOR: SEYMOUR STERNBERG Management For For 2. TO RATIFY THE APPOINTMENT OF PRICEWATERHOUSECOOPERS LLP AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTANTS FOR 2015. Management For For 3. TO APPROVE, BY NON-BINDING VOTE, EXECUTIVE COMPENSATION. Management For For 4. STOCKHOLDER PROPOSAL REGARDING POLITICAL DISCLOSURE AND ACCOUNTABILITY. Shareholder Against For 5. STOCKHOLDER PROPOSAL REGARDING AN INDEPENDENT BOARD CHAIRMAN. Shareholder Against For CANADIAN NATURAL RESOURCES LIMITED Security Meeting Type Annual Ticker Symbol CNQ Meeting Date 07-May-2015 ISIN CA1363851017 Agenda 934154383 - Management Item Proposal Proposed by Vote For/Against Management 01 DIRECTOR Management 1 CATHERINE M. BEST For For 2 N. MURRAY EDWARDS For For 3 TIMOTHY W. FAITHFULL For For 4 HON. GARY A. FILMON For For 5 CHRISTOPHER L. FONG For For 6 AMB. GORDON D. GIFFIN For For 7 WILFRED A. GOBERT For For 8 STEVE W. LAUT For For 9 HON. FRANK J. MCKENNA For For 10 DAVID A. TUER For For 11 ANNETTE M. VERSCHUREN For For 02 THE APPOINTMENT OF PRICEWATERHOUSECOOPERS LLP, CHARTERED ACCOUNTANTS, CALGARY, ALBERTA, AS AUDITORS OF THE CORPORATION FOR THE ENSUING YEAR AND THE AUTHORIZATION OF THE AUDIT COMMITTEE OF THE BOARD OF DIRECTORS OF THE CORPORATION TO FIX THEIR REMUNERATION. Management For For 03 ON AN ADVISORY BASIS, ACCEPTING THE CORPORATION'S APPROACH TO EXECUTIVE COMPENSATION AS SET FORTH IN THE ACCOMPANYING INFORMATION CIRCULAR. Management For For ECOLAB INC. Security Meeting Type Annual Ticker Symbol ECL Meeting Date 07-May-2015 ISIN US2788651006 Agenda 934151426 - Management Item Proposal Proposed by Vote For/Against Management 1A ELECTION OF DIRECTOR: DOUGLAS M. BAKER, JR. Management For For 1B ELECTION OF DIRECTOR: BARBARA J. BECK Management For For 1C ELECTION OF DIRECTOR: LESLIE S. BILLER Management For For 1D ELECTION OF DIRECTOR: CARL M. CASALE Management For For 1E ELECTION OF DIRECTOR: STEPHEN I. CHAZEN Management For For 1F ELECTION OF DIRECTOR: JEFFREY M. ETTINGER Management For For 1G ELECTION OF DIRECTOR: JERRY A. GRUNDHOFER Management For For 1H ELECTION OF DIRECTOR: ARTHUR J. HIGGINS Management For For 1I ELECTION OF DIRECTOR: JOEL W. JOHNSON Management For For 1J ELECTION OF DIRECTOR: MICHAEL LARSON Management For For 1K ELECTION OF DIRECTOR: JERRY W. LEVIN Management For For 1L ELECTION OF DIRECTOR: ROBERT L. LUMPKINS Management For For 1M ELECTION OF DIRECTOR: TRACY B. MCKIBBEN Management For For 1N ELECTION OF DIRECTOR: VICTORIA J. REICH Management For For 1O ELECTION OF DIRECTOR: SUZANNE M. VAUTRINOT Management For For 1P ELECTION OF DIRECTOR: JOHN J. ZILLMER Management For For 2 RATIFY THE APPOINTMENT OF PRICEWATERHOUSECOOPERS LLP AS INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE CURRENT YEAR ENDING DECEMBER 31, 2015. Management For For 3 ADVISORY VOTE TO APPROVE THE COMPENSATION OF EXECUTIVES DISCLOSED IN THE PROXY STATEMENT. Management For For 4 STOCKHOLDER PROPOSAL REQUESTING AN INDEPENDENT BOARD CHAIR. Shareholder Against For WATERS CORPORATION Security Meeting Type Annual Ticker Symbol WAT Meeting Date 12-May-2015 ISIN US9418481035 Agenda 934149635 - Management Item Proposal Proposed by Vote For/Against Management 1. DIRECTOR Management 1 JOSHUA BEKENSTEIN For For 2 MICHAEL J. BERENDT PH.D For For 3 DOUGLAS A. BERTHIAUME For For 4 EDWARD CONARD For For 5 LAURIE H. GLIMCHER M.D. For For 6 CHRISTOPHER A. KUEBLER For For 7 WILLIAM J. MILLER For For 8 JOANN A. REED For For 9 THOMAS P. SALICE For For 2. TO RATIFY THE SELECTION OF PRICEWATERHOUSECOOPERS LLP AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE FISCAL YEAR ENDING DECEMBER 31, 2015. Management For For 3. TO APPROVE, BY NON-BINDING VOTE, EXECUTIVE COMPENSATION. Management For For ROYAL DUTCH SHELL PLC Security Meeting Type Annual Ticker Symbol RDSA Meeting Date 19-May-2015 ISIN US7802592060 Agenda 934193020 - Management Item Proposal Proposed by Vote For/Against Management 1. RECEIPT OF ANNUAL REPORT & ACCOUNTS Management For For 2. APPROVAL OF DIRECTORS' REMUNERATION REPORT Management For For 3. REAPPOINTMENT AS A DIRECTOR OF THE COMPANY: BEN VAN BEURDEN Management For For 4. REAPPOINTMENT AS A DIRECTOR OF THE COMPANY: GUY ELLIOTT Management For For 5. REAPPOINTMENT AS A DIRECTOR OF THE COMPANY: EULEEN GOH Management For For 6. REAPPOINTMENT AS A DIRECTOR OF THE COMPANY: SIMON HENRY Management For For 7. REAPPOINTMENT AS A DIRECTOR OF THE COMPANY: CHARLES O. HOLLIDAY Management For For 8. REAPPOINTMENT AS A DIRECTOR OF THE COMPANY: GERARD KLEISTERLEE Management For For 9. REAPPOINTMENT AS A DIRECTOR OF THE COMPANY: SIR NIGEL SHEINWALD Management For For REAPPOINTMENT AS A DIRECTOR OF THE COMPANY: LINDA G. STUNTZ Management For For REAPPOINTMENT AS A DIRECTOR OF THE COMPANY: HANS WIJERS Management For For REAPPOINTMENT AS A DIRECTOR OF THE COMPANY: PATRICIA A. WOERTZ Management For For REAPPOINTMENT AS A DIRECTOR OF THE COMPANY: GERRIT ZALM Management For For REAPPOINTMENT OF AUDITOR Management For For REMUNERATION OF AUDITOR Management For For AUTHORITY TO ALLOT SHARES Management For For DISAPPLICATION OF PRE-EMPTION RIGHTS Management For For AUTHORITY TO PURCHASE OWN SHARES Management For For AUTHORITY FOR SCRIP DIVIDEND SCHEME Management For For AUTHORITY FOR CERTAIN DONATIONS AND EXPENDITURE Management For For SHAREHOLDER RESOLUTION Management For For BELLATRIX EXPLORATION LTD. Security Meeting Type Annual and Special Meeting Ticker Symbol BXE Meeting Date 20-May-2015 ISIN CA0783141017 Agenda 934192989 - Management Item Proposal Proposed by Vote For/Against Management 01 FIX THE NUMBER OF DIRECTORS TO BE ELECTED AT THE MEETING AT TWELVE MEMBERS. Management For For 02 DIRECTOR Management 1 RAYMOND G. SMITH For For 2 DOUG N. BAKER For For 3 MURRAY L. COBBE For For 4 JOHN H. CUTHBERTSON For For 5 W.C. (MICKEY) DUNN For For 6 MELVIN M. HAWKRIGG For For 7 ROBERT A. JOHNSON For For 8 DANIEL LEWIS For For 9 KEITH E. MACDONALD For For 10 STEVEN J. PULLY For For 11 MURRAY B. TODD For For 12 KEITH TURNBULL For For 03 THE APPOINTMENT OF KPMG LLP, CHARTERED ACCOUNTANTS, AS AUDITORS OF THE CORPORATION AND TO AUTHORIZE THE DIRECTORS TO FIX THEIR REMUNERATION AS SUCH. Management For For 04 TO APPROVE AND AUTHORIZE ALL UNALLOCATED OPTIONS UNDER THE SHARE OPTION PLAN OF THE CORPORATION. Management For For 05 TO CONSIDER AND APPROVE, BY ORDINARY RESOLUTION, CERTAIN AMENDMENTS TO THE BY-LAWS OF THE CORPORATION RELATING TO AMENDING THE QUORUM REQUIREMENTS FOR MEETINGS OF THE SHAREHOLDERS OF THE CORPORATION AND MAKING CERTAIN OTHER AMENDMENTS. Management For For 06 TO CONSIDER AND APPROVE A SPECIAL RESOLUTION, THE FULL TEXT OF WHICH IS SET FORTH IN THE INFORMATION CIRCULAR, TO APPROVE THE AMENDMENT OF THE ARTICLES OF THE CORPORATION IN ORDER TO CREATE A NEW CLASS OF PREFERRED SHARES, ISSUABLE IN ONE OR MORE SERIES. Management For For 07 TO CONSIDER AND APPROVE, ON AN ADVISORY, NON-BINDING BASIS, AN ORDINARY RESOLUTION TO ACCEPT THE CORPORATIONS APPROACH TO EXECUTIVE COMPENSATION. Management For For CORE LABORATORIES N.V. Security N22717107 Meeting Type Annual Ticker Symbol CLB Meeting Date 21-May-2015 ISIN NL0000200384 Agenda 934167138 - Management Item Proposal Proposed by Vote For/Against Management 1A. TO RE-ELECT CLASS III SUPERVISORY DIRECTOR TO SERVE UNTIL OUR ANNUAL MEETING IN 2: RICHARD L. BERGMARK Management For For 1B. TO RE-ELECT CLASS III SUPERVISORY DIRECTOR TO SERVE UNTIL OUR ANNUAL MEETING IN 2: MARGARET ANN VAN KEMPEN Management For For 2. TO RATIFY THE APPOINTMENT OF PRICEWATERHOUSECOOPERS AS OUR COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTANTS FOR THE YEAR ENDING DECEMBER 31, 2015. Management For For 3. TO APPROVE, ON AN ADVISORY BASIS, THE COMPENSATION, PHILOSOPHY, POLICIES AND PROCEDURES DESCRIBED IN THE CD&A, AND THE COMPENSATION OF CORE LABORATORIES N.V.'S NAMED EXECUTIVE OFFICERS AS DISCLOSED PURSUANT TO THE SEC'S COMPENSATION DISCLOSURE RULES, INCLUDING THE COMPENSATION TABLES. Management For For 4. TO CONFIRM AND ADOPT OUR DUTCH STATUTORY ANNUAL ACCOUNTS IN THE ENGLISH LANGUAGE FOR THE FISCAL YEAR ENDED DECEMBER 31, 2014. Management For For 5. TO APPROVE AND RESOLVE THE CANCELLATION OF OUR REPURCHASED SHARES HELD AT 12:01 A.M. CEST ON MAY 21, 2015. Management For For 6. TO APPROVE AND RESOLVE THE EXTENSION OF THE EXISTING AUTHORITY TO REPURCHASE UP TO 10% OF OUR ISSUED SHARE CAPITAL FROM TIME TO TIME FOR AN 18-MONTH PERIOD, UNTIL NOVEMBER 21, 2016, AND SUCH REPURCHASED SHARES MAY BE USED FOR ANY LEGAL PURPOSE. Management For For 7. TO APPROVE AND RESOLVE THE EXTENSION OF THE AUTHORITY TO ISSUE SHARES AND/OR TO GRANT RIGHTS (INCLUDING OPTIONS TO PURCHASE) WITH RESPECT TO OUR COMMON AND PREFERENCE SHARES UP TO A MAXIMUM OF 10% OF OUTSTANDING SHARES PER ANNUM UNTIL NOVEMBER 21, 2016. Management For For 8. TO APPROVE AND RESOLVE THE EXTENSION OF THE AUTHORITY TO LIMIT OR EXCLUDE THE PREEMPTIVE RIGHTS OF THE HOLDERS OF OUR COMMON SHARES AND/OR PREFERENCE SHARES UP TO A MAXIMUM OF 10% OF OUTSTANDING SHARES PER ANNUM UNTIL NOVEMBER 21, 2016. Management For For 9. TO APPROVE THE APPOINTMENT OF KPMG AS OUR COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTANTS FOR THE YEAR ENDING DECEMBER 31, 2016. Management For For CORE LABORATORIES N.V. Security N22717107 Meeting Type Annual Ticker Symbol CLB Meeting Date 21-May-2015 ISIN NL0000200384 Agenda 934210193 - Management Item Proposal Proposed by Vote For/Against Management 1A. TO RE-ELECT CLASS III SUPERVISORY DIRECTOR TO SERVE UNTIL OUR ANNUAL MEETING IN 2: RICHARD L. BERGMARK Management For For 1B. TO RE-ELECT CLASS III SUPERVISORY DIRECTOR TO SERVE UNTIL OUR ANNUAL MEETING IN 2: MARGARET ANN VAN KEMPEN Management For For 2. TO RATIFY THE APPOINTMENT OF PRICEWATERHOUSECOOPERS AS OUR COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTANTS FOR THE YEAR ENDING DECEMBER 31, 2015. Management For For 3. TO APPROVE, ON AN ADVISORY BASIS, THE COMPENSATION, PHILOSOPHY, POLICIES AND PROCEDURES DESCRIBED IN THE CD&A, AND THE COMPENSATION OF CORE LABORATORIES N.V.'S NAMED EXECUTIVE OFFICERS AS DISCLOSED PURSUANT TO THE SEC'S COMPENSATION DISCLOSURE RULES, INCLUDING THE COMPENSATION TABLES. Management For For 4. TO CONFIRM AND ADOPT OUR DUTCH STATUTORY ANNUAL ACCOUNTS IN THE ENGLISH LANGUAGE FOR THE FISCAL YEAR ENDED DECEMBER 31, 2014. Management For For 5. TO APPROVE AND RESOLVE THE CANCELLATION OF OUR REPURCHASED SHARES HELD AT 12:01 A.M. CEST ON MAY 21, 2015. Management For For 6. TO APPROVE AND RESOLVE THE EXTENSION OF THE EXISTING AUTHORITY TO REPURCHASE UP TO 10% OF OUR ISSUED SHARE CAPITAL FROM TIME TO TIME FOR AN 18-MONTH PERIOD, UNTIL NOVEMBER 21, 2016, AND SUCH REPURCHASED SHARES MAY BE USED FOR ANY LEGAL PURPOSE. Management For For 7. TO APPROVE AND RESOLVE THE EXTENSION OF THE AUTHORITY TO ISSUE SHARES AND/OR TO GRANT RIGHTS (INCLUDING OPTIONS TO PURCHASE) WITH RESPECT TO OUR COMMON AND PREFERENCE SHARES UP TO A MAXIMUM OF 10% OF OUTSTANDING SHARES PER ANNUM UNTIL NOVEMBER 21, 2016. Management For For 8. TO APPROVE AND RESOLVE THE EXTENSION OF THE AUTHORITY TO LIMIT OR EXCLUDE THE PREEMPTIVE RIGHTS OF THE HOLDERS OF OUR COMMON SHARES AND/OR PREFERENCE SHARES UP TO A MAXIMUM OF 10% OF OUTSTANDING SHARES PER ANNUM UNTIL NOVEMBER 21, 2016. Management For For 9. TO APPROVE THE APPOINTMENT OF KPMG AS OUR COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTANTS FOR THE YEAR ENDING DECEMBER 31, 2016. Management For For FLOWSERVE CORPORATION Security 34354P105 Meeting Type Annual Ticker Symbol FLS Meeting Date 21-May-2015 ISIN US34354P1057 Agenda 934175010 - Management Item Proposal Proposed by Vote For/Against Management 1. DIRECTOR Management 1 MARK A. BLINN For For 2 LEIF E. DARNER For For 3 GAYLA J. DELLY For For 4 LYNN L. ELSENHANS For For 5 ROGER L. FIX For For 6 JOHN R. FRIEDERY For For 7 JOE E. HARLAN For For 8 RICK J. MILLS For For 9 CHARLES M. RAMPACEK For For 10 DAVID E. ROBERTS For For 11 WILLIAM C. RUSNACK For For 2. ADVISORY VOTE ON EXECUTIVE COMPENSATION. Management For For 3. RE-APPROVE THE PERFORMANCE GOALS INCLUDED IN THE FLOWSERVE CORPORATION EQUITY AND INCENTIVE COMPENSATION PLAN. Management For For 4. RATIFY THE APPOINTMENT OF PRICEWATERHOUSECOOPERS LLP TO SERVE AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR 2015. Management For For 5. A SHAREHOLDER PROPOSAL REQUESTING THE BOARD OF DIRECTORS TAKE ACTION TO PERMIT SHAREHOLDER ACTION BY WRITTEN CONSENT. Shareholder Against For US ECOLOGY, INC. Security 91732J102 Meeting Type Annual Ticker Symbol ECOL Meeting Date 27-May-2015 ISIN US91732J1025 Agenda 934177331 - Management Item Proposal Proposed by Vote For/Against Management ELECTION OF DIRECTOR: JOE F. COLVIN Management For For ELECTION OF DIRECTOR: KATINA DORTON Management For For ELECTION OF DIRECTOR: JEFFREY R. FEELER Management For For ELECTION OF DIRECTOR: DANIEL FOX Management For For ELECTION OF DIRECTOR: DAVID M. LUSK Management For For ELECTION OF DIRECTOR: STEPHEN A. ROMANO Management For For ELECTION OF DIRECTOR: JOHN T. SAHLBERG Management For For 2. TO RATIFY THE APPOINTMENT OF DELOITTE & TOUCHE LLP AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE COMPANY'S FISCAL YEAR ENDING DECEMBER 31, 2015. Management For For 3. TO APPROVE, BY NON-BINDING VOTE, EXECUTIVE COMPENSATION. Management For For 4. TO APPROVE THE COMPANY'S OMNIBUS INCENTIVE PLAN. Management For For ACTAVIS PLC Security G0083B108 Meeting Type Annual Ticker Symbol ACT Meeting Date 05-Jun-2015 ISIN IE00BD1NQJ95 Agenda 934199286 - Management Item Proposal Proposed by Vote For/Against Management 1A. ELECTION OF DIRECTOR: PAUL M. BISARO Management For For 1B. ELECTION OF DIRECTOR: NESLI BASGOZ, M.D. Management For For 1C. ELECTION OF DIRECTOR: JAMES H. BLOEM Management For For 1D. ELECTION OF DIRECTOR: CHRISTOPHER W. BODINE Management For For 1E. ELECTION OF DIRECTOR: CHRISTOPHER J. COUGHLIN Management For For 1F. ELECTION OF DIRECTOR: MICHAEL R. GALLAGHER Management For For 1G. ELECTION OF DIRECTOR: CATHERINE M. KLEMA Management For For 1H. ELECTION OF DIRECTOR: PETER J. MCDONNELL, M.D. Management For For 1I. ELECTION OF DIRECTOR: PATRICK J. O'SULLIVAN Management For For 1J. ELECTION OF DIRECTOR: BRENTON L. SAUNDERS Management For For 1K. ELECTION OF DIRECTOR: RONALD R. TAYLOR Management For For 1L. ELECTION OF DIRECTOR: FRED G. WEISS Management For For 2. TO APPROVE, IN A NON-BINDING VOTE, NAMED EXECUTIVE OFFICER COMPENSATION. Management For For 3. TO RATIFY, IN A NON-BINDING VOTE, THE APPOINTMENT OF PRICEWATERHOUSECOOPERS LLP AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE FISCAL YEAR ENDING DECEMBER 31, 2, IN A BINDING VOTE, THE BOARD OF DIRECTORS, ACTING THROUGH THE AUDIT AND COMPLIANCE COMMITTEE, TO DETERMINE PRICEWATERHOUSECOOPERS LLP'S REMUNERATION. Management For For 4. TO PASS A SPECIAL RESOLUTION TO APPROVE, SUBJECT TO THE APPROVAL OF THE REGISTRAR OF COMPANIES IN IRELAND, THE CHANGE IN NAME OF THE COMPANY FROM ACTAVIS PLC TO ALLERGAN PLC. Management For For 5. TO APPROVE THE AMENDED AND RESTATED 2 Management For For 6. TO VOTE ON A SHAREHOLDER PROPOSAL REQUESTING THE COMPANY TO ISSUE A SUSTAINABILITY REPORT. Shareholder Against For 7. TO VOTE ON A SHAREHOLDER PROPOSAL REQUESTING THE COMPANY TO ADOPT SUCH SHAREHOLDER'S POLICY REGARDING EXECUTIVE STOCK RETENTION. Shareholder Against For W. P. CAREY INC. Security 92936U109 Meeting Type Annual Ticker Symbol WPC Meeting Date 18-Jun-2015 ISIN US92936U1097 Agenda 934215864 - Management Item Proposal Proposed by Vote For/Against Management 1. DIRECTOR Management 1 TREVOR P. BOND For For 2 NATHANIEL S. COOLIDGE For For 3 MARK J. DECESARIS For For 4 BENJAMIN H. GRISWOLD IV For For 5 AXEL K.A. HANSING For For 6 JEAN HOYSRADT For For 7 DR. RICHARD C. MARSTON For For 8 R.E. MITTELSTAEDT, JR. For For 9 CHARLES E. PARENTE For For 10 MARY M. VANDEWEGHE For For 11 NICK J.M. VAN OMMEN For For 12 DR. KARSTEN VON KOLLER For For 13 REGINALD WINSSINGER For For 2. TO APPROVE THE ADVISORY RESOLUTION ON EXECUTIVE COMPENSATION. Management For For 3. RATIFICATION OF APPOINTMENT OF PRICEWATERHOUSECOOPERS LLP AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR 2015. Management For For HENRY SCHEIN, INC. Security Meeting Type Annual Ticker Symbol HSIC Meeting Date 22-Jun-2015 ISIN US8064071025 Agenda 934215333 - Management Item Proposal Proposed by Vote For/Against Management 1A. ELECTION OF DIRECTOR: BARRY J. ALPERIN Management For For 1B. ELECTION OF DIRECTOR: LAWRENCE S. BACOW, PH.D. Management For For 1C. ELECTION OF DIRECTOR: GERALD A. BENJAMIN Management For For 1D. ELECTION OF DIRECTOR: STANLEY M. BERGMAN Management For For 1E. ELECTION OF DIRECTOR: JAMES P. BRESLAWSKI Management For For 1F. ELECTION OF DIRECTOR: PAUL BRONS Management For For 1G. ELECTION OF DIRECTOR: DONALD J. KABAT Management For For 1H. ELECTION OF DIRECTOR: PHILIP A. LASKAWY Management For For 1I. ELECTION OF DIRECTOR: NORMAN S. MATTHEWS Management For For 1J. ELECTION OF DIRECTOR: MARK E. MLOTEK Management For For 1K. ELECTION OF DIRECTOR: STEVEN PALADINO Management For For 1L. ELECTION OF DIRECTOR: CAROL RAPHAEL Management For For 1M. ELECTION OF DIRECTOR: E. DIANNE REKOW, DDS, PH.D. Management For For 1N. ELECTION OF DIRECTOR: BRADLEY T. SHEARES, PH.D. Management For For 1O. ELECTION OF DIRECTOR: LOUIS W. SULLIVAN, M.D. Management For For 2. PROPOSAL TO AMEND AND RESTATE THE COMPANY'S 1996 NON-EMPLOYEE DIRECTOR STOCK INCENTIVE PLAN (TO BE RENAMED THE 2015 NON-EMPLOYEE DIRECTOR STOCK INCENTIVE PLAN). Management For For 3. PROPOSAL TO APPROVE, BY NON-BINDING VOTE, THE 2'S NAMED EXECUTIVE OFFICERS. Management For For 4. PROPOSAL TO RATIFY THE SELECTION OF BDO USA, LLP AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE FISCAL YEAR ENDING DECEMBER 26, 2015. Management For For
